Citation Nr: 0733193	
Decision Date: 10/23/07    Archive Date: 11/02/07

DOCKET NO.  05-25 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to automobile and adaptive equipment or 
adaptive equipment only.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for degenerative 
arthritis of the lumbar spine as secondary to service-
connected disabilities.

3.  Entitlement to an increased rating for degenerative 
neurological disability of the right lower extremity, 
currently rated as 40 percent disabling.

4.  Entitlement to an increased rating for degenerative 
neurological disability of the left lower extremity, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1964 to October 
1973.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied a ratings in excess of 
40 percent for a degenerative neurological disability of the 
right lower extremity and 10 percent for a degenerative 
neurological disability of the left lower extremity, and 
found that new and material evidence had not been submitted 
to reopen a claim for service connection for degenerative 
arthritis, lumbar spine as secondary to service-connected 
residuals of head trauma, with neurologic degenerative 
condition, right lower extremity of the central nervous 
system.  In June 2007, the veteran testified at a travel 
board hearing held at the RO.  At the hearing, the veteran 
expressed specific disagreement with the denial of his claims 
for increased ratings for his bilateral leg disability.  The 
Board accepts the transcription of that testimony as a 
substantive appeal in lieu of VA Form 9 with respect to the 
increased rating claims pursuant to 38 C.F.R. § 20.202 
(2007).  Tomlin v. Brown, 5 Vet. App. 355 (1993).  A 
transcript of the hearing has been associated with the claims 
file.

The veteran's reopened claim for service connection for 
degenerative arthritis of the lumbar spine, along with the 
other issues on appeal, is addressed in the remand attached 
to this decision below and is remanded to the RO via the 
Appeals Management Center, in Washington, D.C.

FINDINGS OF FACT

1.  The veteran did not appeal a September 2001 rating 
decision that denied service connection for degenerative 
arthritis of the lumbar spine.

2.  Evidence added to the record since the September 2001 
rating decision when considered with previous evidence of the 
record, relates to an unestablished fact necessary to 
substantiate the appellant's claim and raises a reasonable 
possibility of substantiating this claim.


CONCLUSIONS OF LAW

1.  The September 2001 rating decision that denied service 
connection for degenerative arthritis of the lumbar spine is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.302, 20.1103 (2007).

2.  New and material evidence has been received to reopen a 
claim for service connection for degenerative arthritis of 
the lumbar spine.  38 U.S.C.A §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2007).  The 
notice must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Here, the RO sent correspondence in May 2004 and a rating 
decision in September 2004.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claim, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claim with 
an adjudication of the claim by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the adjudication in the June 2005 
statement of the case.

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  VA has also obtained a 
medical examination in relation to the underlying claim for 
service connection.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

The Board is aware of the recent decision in Kent v. 
Nicholson, 20 Vet. App. 1 (2006) regarding notice 
requirements for claims to reopen final decisions.  However, 
the issue of whether new and material evidence has been 
submitted to reopen the claim is being resolved in favor of 
the claimant.  Therefore, the Board finds that the 
requirements outlined in Kent for a claim of new and material 
evidence are no longer applicable in this case.

In a September 2001 rating decision, the RO denied the 
veteran's claim for service connection for degenerative 
arthritis of the lumbar spine as secondary to service-
connected residuals of head trauma, with neurologic 
degenerative condition, right lower extremity of the central 
nervous system.  A finally adjudicated claim is an 
application which has been allowed or disallowed by the 
agency of original jurisdiction, the action having become 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is earlier.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2006).  Thus, 
the September 2001 decision became final because the 
appellant did not file a timely appeal.

The claim for entitlement to service connection may be 
reopened if new and material evidence is submitted.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  The veteran filed this 
application to reopen his claim in April 2004.  Under the 
applicable provisions, new evidence means existing evidence 
not previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with the previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative or 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2007).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510 (1992).

The evidence before VA at the time of the September 2001 
rating decision consisted of service medical records, VA 
medical records dated from October 1998 to July 2000, a VA 
spine examination report dated in June 2001, and private 
medical records dated from October 1998 to June 1999.  The RO 
found that the competent medical evidence failed to show that 
the degenerative arthritis was related to a service-connected 
disability and there was no evidence of a back disability in 
service.

The service medical records include reports of July 1964 
enlistment and June 1967 separation examinations which 
reflect normal clinical evaluations of the spine.  An October 
1973 separation examination report also shows a normal 
clinical evaluation of the spine, but includes a note that 
back pain was caused by prolonged stooping and bending over.

New medical evidence includes testimony presented by the 
veteran at the June 2007 travel board hearing that physicians 
with Humana and Blue Cross related his back disability to his 
service-connected disabilities.  The evidence also includes a 
July 2004 VA medical report showing a spine deviation and 
suggesting a possible relationship to inservice trauma or the 
service-connected lower extremity disorders.

The Board finds that the evidence received since the 
September 2001 rating decision, presumed credible for this 
purpose, when viewed with that previously of record, is new 
and material because it raises a reasonable possibility of 
substantiating his claim as it establishes a previously 
unestablished fact, that the veteran's back disability may be 
related to service.

The Board finds that new and material evidence sufficient to 
reopen the claim has been received.  New and material 
evidence having been submitted, the claim for service 
connection for degenerative arthritis of the lumbar spine, as 
secondary to service-connected residuals of head trauma, with 
neurologic degenerative condition, right lower extremity of 
the central nervous system is reopened, and the appeal is 
granted to that extent only.


ORDER

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for degenerative 
arthritis of the lumbar spine, as secondary to service-
connected disabilities.  The claim is granted to that extent 
only.
REMAND

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  38 U.S.C.A. § 5103A.  VA's duty to assist 
includes a duty to provide a medical examination or obtain a 
medical opinion when it is deemed necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  When available evidence is too old for an 
adequate evaluation of the veteran's current condition, VA's 
duty to assist includes providing a new examination.  
Weggenmann v. Brown, 5 Vet. App. 281 (1993).

As an initial matter, a review of the claims file shows that 
additional medical records should be obtained.  Specifically, 
the most recent VA treatment record dated in December 2004 
suggests that additional appointments would be scheduled.  
However, there are no additional VA medical records 
associated with the claims file.  In addition, the veteran 
submitted private treatment records from Dr. Kelly and the 
Watson Clinic LLP dated from October 1998 to June 1999, in 
September 2003, and in December 2003, which appear to be 
incomplete.  Finally, at the June 2007 hearing, he testified 
that he received treatment of his back disability from 
physicians affiliated with Humana and Blue Cross who related 
his back disability to service.  Accordingly, the 
aforementioned private and VA treatment records should be 
obtained.

In addition, the Board finds that a remand for an additional 
examination of the veteran's bilateral leg disability is 
necessary, as the most recent VA neurological examination is 
date in July 2001.  At the June 2007 travel board hearing, he 
testified that his left leg condition had worsened and that 
he dragged his right leg when he walked.

Finally, the veteran claims entitlement to automobile and/or 
adaptive equipment.  A veteran is eligible for an automobile 
and/or adaptive equipment if he has a compensable service 
connected disability that causes (1) a loss or permanent loss 
of use of one or both feet; or (2) a loss or permanent loss 
of use of one or both hands; (3) impairment of vision of both 
eyes to an extent specified in the statute and regulations.  
38 U.S.C.A. § 3901(1) (2002); 38 C.F.R. § 3.808 (2007).

VA treatment records dated in February 2004 show that the 
veteran was prescribed a brace for use on his right leg.  In 
May 2004, he complained of increasingly difficult ambulation.  
Although the condition of the right leg was worse than the 
left, the left leg also caused him difficulty while 
ambulating.  He reported that while driving, he used his hand 
to apply pressure to his right leg when using the gas pedal, 
and that he applied the brake with his left leg.  The 
mobility/function assessment was that he used a brace and had 
recent impairment of the lower extremities.  He was 
prescribed a cane for use on the right side.

At the June 2007 hearing, the veteran testified that his job 
as a teacher is mostly sedentary, but that when he does 
ambulate he walks stabilizing himself against the wall.  He 
also testified that he had fallen a few times and that he 
cannot move his right leg.  He explained that the condition 
of his right leg is worse than the left, but that his left 
leg condition is now worsening.

In this case, the competent medical evidence suggests that 
the veteran may have a loss of use of his lower extremities 
due to his service-connected degenerative neurological 
disability of the lower extremities.  Loss of use of the foot 
will be held to exist when no effective function remains 
other than that which would be equally well served by an 
amputation stump at the site of election with the use of a 
prosthetic device.  The determination will be made on the 
basis of the actual remaining function of balance and 
propulsion.  38 C.F.R. § 3.350(a)(2) (2007).

Although it is clear that the veteran's condition requires 
use of a cane and brace on his right leg and that his 
condition is manifested by bilateral leg weakness and gait 
imbalance, it is not clear whether he has lost the use of his 
feet as defined in 38 C.F.R. § 3.350 and whether that loss is 
a result of his service-connected bilateral leg disability.  
Therefore, a medical examination and opinion is necessary.


Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's VA medical 
records since December 2004.

2.  After asking the veteran to provide 
the names and addresses (if needed) and 
the necessary authorizations, obtain 
treatment records relating to his back 
disability from physicians affiliated with 
Blue Cross and Humana, and from Dr. Kelly 
dated from October 1998 to the present.

3.  Schedule the veteran for a VA 
neurological examination for the purpose 
of ascertaining the current nature and 
severity of his service-connected 
bilateral leg disabilities.  The claims 
folder must be made available to and be 
reviewed by the examiner in conjunction 
with the examination, and the examination 
report must reflect that the claims folder 
was reviewed.  In addition:

(1) Request that the physician 
determine whether no effective function 
of either or both feet remains other 
than that which would be equally well 
served by an amputation stump at the 
site of election with the use of a 
prosthetic device.  The determination 
will be made on the basis of the actual 
remaining function of balance and 
propulsion.  Request that the physician 
note whether such loss of function 
precludes locomotion without the aid of 
braces, crutches, canes, or a 
wheelchair, and if so whether it is at 
least as likely as not (50 percent or 
more possibility) related to his 
service-connected degenerative 
neurological disabilities of the lower 
extremities.

(2) Request that the physician provide 
an opinion as to whether the veteran's 
degenerative arthritis of the lumbar 
spine is as likely as not (50 percent 
or greater probability) etiologically 
related to his inservice trauma, is the 
result of his service-connected lower 
extremity disabilities.  If not, the 
examiner should state whether 
degenerative arthritis of the lumbar 
spine is aggravated (worsened beyond 
the natural progress of the condition) 
by the service-connected lower 
extremity disabilities.

4.  Then, readjudicate the issues on 
appeal.  If the decision remains adverse 
to the veteran, issue a supplemental 
statement of the case and allow the 
applicable period of time for response.  
Then, return the case to the Board.

The veteran is hereby informed that failure to report for a 
scheduled examination or failure to cooperate with any 
requested development may result in the denial of the claim.  
38 C.F.R. § 3.655.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2006).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


